Dick Spears filed in this court a petition for writ of habeas corpus, alleging that he was unlawfully imprisoned and restrained of his liberty in the county jail of Coal county by Thea Bonner, sheriff of said county.
He alleged that he had been arrested by the sheriff of Coal county and that on February 8, 1947, the Hon. W. B. Thornsbrough, county judge of said county, sitting as an examining magistrate, and after a preliminary examination, held said petitioner without bail to answer to the district court of said county upon a charge of rape in the first degree. *Page 102 
It was further alleged that petitioner had not been given a speedy trial, as required by the Constitution and statutes of this state. Okla. Const. Art. II, § 20; Tit. 22 O. S. 1941 § 812. This part of the petition, however, was withdrawn at the hearing on the order to show cause in this court on July 23, 1947, and after the hearing, an order was entered, directing that petitioner be granted bail in the sum of One Thousand ($1000) Dollars, the bond to be approved by the court clerk of Coal county, and when so approved, petitioner to be released.
It is so ordered.